                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Gregory Fitzgerald Young,                    )            Civil Action No. 5: 18-3046-RMG
                                             )
                      Petitioner,            )
                                             )
       v.                                    )                ORDER AND OPINION
                                             )
Scott Lewis,                                 )
                                             )
                      Respondent.            )
~~~~~~~~~~~~~~-                              )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 22) recommending that the Court grant Respondent's motion for summary judgment

(Dkt. No . 14) on Petitioner' s petition for a writ of habeas corpus pursuant to 28 U.S .C. § 2254.

For the reasons set forth below, the Court adopts the R & R as the Order of the Court and grants

Respondent's motion for summary judgment.

I.     Background

       In January 2015 , Petitioner plead guilty in South Carolina state court to criminal sexual

conduct in the second degree for physically violating a nine-year old girl for whom he was

babysitting. Petitioner was represented by counsel at his guilty plea, was sentenced to twenty

years ' imprisonment and did not file a direct appeal.      In August 2015, Petitioner filed an

application for Post-Conviction Relief ("PCR") asserting ineffective assistance of counsel, due

process violation for failure of allocution, and failure to file a sentence reconsideration motion.

Petitioner then filed an amended PCR claiming involuntary plea. Petitioner was represented by

counsel at a motion hearing on the PCR, after which the PCR court denied and dismissed with

prejudice the PCR because Petitioner did not establish any constitutional violations or

deprivations before or during his guilty plea and sentencing proceedings. Petitioner appealed the



                                                 -1-
PCR denial with representation from counsel and petitioned the South Carolina Supreme Court

for a writ of certiorari on the issue of whether the lower court erred to deny the PCR application

where plea counsel failed to hire an independent doctor or request a court evaluation of

Petitioner' s allegedly known incompetency. The Supreme Court denied that petition and issued

a remittitur.

        Petitioner now petitions pro se for a federal habeas corpus relief, which Respondent

moves to dismiss on summary judgmerit.

II.     Legal Standard

A.      Review of R & R

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathe ws v. Weber , 423 U.S . 261 , 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." Id. In the absence of objections, the Court reviews the R & R to

"only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718

F .2d 198, 199 (4th Cir. 1983) ("In the absence of objection ... we do not believe that it requires

any explanation.").

B.      Motion for Summary Judgment

        Summary judgment is appropriate if a party "shows that there is no genuine dispute as to

any material fact" and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). In other words, summary judgment should be granted "only when it is clear that there is


                                                -2-
no dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts. " Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities

in favor of the nonmoving party." HealthSouth Rehab. Hosp. v. Am. Nat '! Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996). The movant has the initial burden of demonstrating that there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, to survive summary judgment the respondent

must demonstrate that specific, material facts exist that give rise to a genuine issue. Id. at 324.

Under this standard, " [c]onclusory or speculative allegations do not suffice, nor does a ' mere

scintilla of evidence" ' in support of the non-moving party' s case. Thompson v. Potomac Elec.

Power Co., 312 F.3d 645 , 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d

285 , 287 (4th Cir. 1999)).

C.     Federal Habeas Relief Pursuant to 28 U.S.C. § 2254

       A state prisoner who challenges matters "adjudicated on the merits in State court" can

obtain relief in federal court if he shows that the state court' s decision "was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court" or "was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding." 28 U.S.C. § 2254(d). When reviewing a state

court's application of federal law, "a federal habeas court may not issue the writ simply because

that court concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application must also be

unreasonable. " Williams v. Taylor, 529 U.S. 362, 410 (2000). The state court's application is

unreasonable if it is "objectively unreasonable, not merely wrong." White v. Woodall, 572 U.S.

415 , 419 (2014). Meaning, the state court' s ruling must be "so lacking in justification that there


                                                -3-
was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement." Harrington v. Richter, 562 U.S. 86, 103 (2011).

       The state court's determination is presumed correct and the petitioner bears the burden of

rebutting this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(l). The state

court' s decision "must be granted a deference and latitude that are not in operation" when the

case is considered on direct review. Harrington, 562 U.S. at 101. This is because habeas corpus

in federal court exists only to "guard against extreme malfunctions in the state criminal justice

systems." Id. at 102 (citation and internal quotation marks omitted). Accordingly, pursuant to 28

U.S.C. § 2254(d), a federal habeas court must (1) determine what arguments or theories

supported or could have supported the state court's decision; and then (2) ask whether it is

possible that fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding of a prior decision of the United States Supreme Court. Harrington, 562 U.S. at

102. "If this standard is difficult to meet, that is because it was meant to be." Id.

       Before the petitioner may pursue federal habeas relief to this standard, he must first

exhaust his state court remedies. 28 U.S .C. § 2254(b)(l)(A).         Meaning, the petitioner " must

present his claims to the state's highest court." Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir.

1997) (abrogated on other grounds by United States v. Barnette, 644 F.3d 192 (4th Cir. 2011)).

This requires the petitioner to have "fairly present[ ed] to the state court both the operative facts

and the controlling legal principles associated with each claim." Longworth v. Ozmint, 377 F.3d

437, 448 (4th Cir. 2004) (internal quotation marks omitted). A federal habeas court should not

review the merits of claims that would be found to be procedurally defaulted or barred under

independent and adequate state procedural rules. Lawrence v. Banker, 517 F.3d 700, 714 (4th

Cir. 2008). For a procedurally defaulted claim to be properly considered by the federal habeas




                                                  -4-
court, the petitioner must "demonstrate cause for the default and actual prejudice as a result of

the alleged violation of federal law, or demonstrate that failure to consider the claims will result

in a fundamental miscarriage of justice." Coleman v. Thompson , 501 U.S. 722, 750 (1991).

III.       Discussion

           After careful review of the R & R, to which Petitioner did not object, and the record on

summary judgment (Dkt. Nos. 14, 20, 21 ), the Court finds that the Magistrate Judge ably

addressed the issues and correctly concluded that Petitioner's petition should be denied.

           Petitioner raises one ground for federal habeas relief-the issue on which the South

Carolina Supreme Court refused to issue a writ for certiorari: whether trial counsel was

ineffective by failing to have his mental competency evaluated despite being aware of facts that

called it into question. (Dkt. No. 1 at 5.) Respondent contends that the record demonstrates

Petitioner was competent and entered into his guilty plea freely and voluntarily. (Dkt. No. 14 at

10-15 .)

           Generally, to demonstrate ineffective assistance of counsel, Petitioner must show that his

counsel was deficient in his representation and prejudice resulted. Strickland v. Washington, 466

U.S. 668, 687 (1984). To demonstrate ineffective assistance of counsel related to a guilty plea,

Petitioner must show "that there is a reasonable probability that, but for counsel's errors, he

would not have pleaded guilty and would have insisted on going to trial. " Burket v. Angelone,

208 F.3d 172, 189 (4th Cir. 2000) (internal quotation marks omitted). As the United States

Supreme Court has found, "[s]urmounting Strickland's high bar is never an easy task . . .

Establishing that a state court' s application of Strickland was unreasonable under § 2254 is all

the more difficult. " Harrington, 562 U.S. at 105 (internal quotation marks and citations omitted).

           The Magistrate Judge carefully evaluated this ground and concluded that habeas relief is

not warranted, to which Petitioner did not object. When rejecting this challenge, the PCR court


                                                  -5-
found that Petitioner failed to present any evidence of incompetency, and Petitioner now

contends that such evidence was his testimony about taking special education classes, being

diagnosed with a sleep disorder that affected his memory, and statements made during the plea

hearing that he had difficulty understanding. (Dkt. No. 20 at 1-3.)         However, the evidence

offered at the PCR hearing supports the PCR court' s finding that Petitioner did not demonstrate

he was incompetent at the time of the plea or his criminal conduct. The PCR court found that

Petitioner was not prejudiced by his counsel's representation, which avoided a potential sentence

of life imprisonment by pleading guilty to a lesser offense and negotiating dismissal of pending

charges being dismissed. Petitioner has not now put forth clear and convincing evidence to rebut

the deference that the PCR court' s determination is due. Similarly, Petitioner stated at his guilty

plea hearing that he understood the proceedings, his related rights, the State' s burden at trial, the

associated charges, and that his plea was voluntary and given with free will.              Under the

Strickland standard in the context of a Section 2253 petition, Petitioner has failed to show that

the PCR court reached an unreasonable factual determination on the evidence that was before it.

       For these reasons, Respondent is entitled to summary judgment and Petitioner has not

demonstrated that he is entitled to the federal habeas relief available under Section 2254.

IV.    Certificate of Appealability

       The governing law provides:

               (c )(2) A certificate of appealability may issue . . . only if the
               applicant has made a substantial showing of the denial of a
               constitutional right.

               (c )(3) The certificate of appealabili ty . . . shall indicate which
               specific issue or issues satisfy the showing required by paragraph
               (2).

28 U.S.C. § 2253 ; see also Rule l(b) Governing Section 2254 Cases in the United States District

Courts ("The district court may apply any or all of these rules to a habeas corpus petition not


                                                 -6-
covered by [28 U.S.C. § 2254].").      A prisoner satisfies the standard by demonstrating that

reasonable jurists would find the Court' s assessment of his constitutional claims debatable or

wrong and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). Here, the legal standard for the issuance of a

certificate of appealability has not been met because a reasonable jurist would not find it

debatable that Petitioner has not demonstrated that the state court' s rulings were objectively

unreasonable. Therefore, a Certificate of Appealability is denied.

V.     Conclusion

       For the foregoing reasons, Court ADOPTS the R & R (Dkt. No. 22) as the Order of the

Court and GRANTS Respondent's motion for summary judgment (Dkt. No. 14). The Court

DENIES Petitioner' s petition for a writ of habeas corpus pursuant to 28 U.S .C. § 2254 and

DENIES a Certificate of Appealability.

       AND IT IS SO ORDERED.




                                                     United States District Court Judge
April lJ , 2019
Charleston, South Carolina




                                               -7-
